Citation Nr: 0428938	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
multiple arthralgias, to include bilateral ankle, bilateral 
shouder, left forearm, and left elbow pain.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
neuropsychiatric disorder claimed as memory loss, emotional 
outbursts, anger, crying fits, nightmares, depression and 
sleep disorders.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
chronic bronchitis, claimed as a chronic cough and shortness 
of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The April 2000 decision found that new and 
material evidence had not been presented to reopen claims for 
service connection for multiple arthralgias, a 
neuropyschiatric disorder, or chronic bronchitis.

The Board notes that the claim regarding service connection 
for multiple arthralgias has also included references to 
complaints associated with both knees and both feet.  
However, in an August 1995 rating decision the veteran was 
granted service connection for bilateral pes planus and a 
bilateral knee disorder.  Accordingly, claims regarding these 
joints are perceived as not currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The RO's March 1999 rating decision, which denied service 
connection for multiple arthralgias, to include bilateral 
ankle, bilateral shoulder, left forearm, and left elbow pain, 
was not timely appealed following the RO's notice of denial 
to the veteran.

3.  The evidence submitted since the RO's March 1999 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for multiple arthralgias, to include bilateral 
ankle, bilateral shoulder, left forearm, and left elbow pain.

4.  The RO's March 1999 rating decision, which denied service 
connection for a neuropsychiatric disorder claimed as memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorders, was not timely appealed 
following the RO's notice of denial to the veteran.

5.  The evidence submitted since the RO's March 1999 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a neuropsychiatric disorder claimed as memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorders.

6.  The RO's March 1999 rating decision, which denied service 
connection for chronic bronchitis, claimed as a chronic cough 
and shortness of breath, was not timely appealed following 
the RO's notice of denial to the veteran.

7.  The evidence submitted since the RO's March 1999 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for chronic bronchitis, claimed as a chronic cough 
and shortness of breath.


CONCLUSIONS OF LAW

1.  The RO decision of March 1999, which denied service 
connection for multiple arthralgias, to include bilateral 
ankle, bilateral shoulder, left forearm and left elbow pain, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2003).

2.  Evidence received since the March 1999 decision is not 
new and material, and the claim for entitlement to service 
connection for multiple arthralgias, to include bilateral 
ankle, bilateral shoulder, left forearm and left elbow pain 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The RO decision of March 1999, which denied service 
connection for a neuropsychiatric disorder claimed as memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorders, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

4.  Evidence received since the March 1999 decision is not 
new and material, and the claim for entitlement to service 
connection for a neuropsychiatric disorder claimed as memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorders is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  The RO decision of March 1999, which denied service 
connection for chronic bronchitis, claimed as a chronic cough 
and shortness of breath, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

6.  Evidence received since the March 1999 decision is not 
new and material, and the claim for entitlement to service 
connection for chronic bronchitis, claimed as a chronic cough 
and shortness of breath is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (2003).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that the amendment to 38 C.F.R. § 3.156(a) (relating to 
the definition of new and material evidence) and the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the claim 
seeking to reopen the claims currently on appeal was received 
prior to August 29, 2001, the prior regulations are 
applicable.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing whether new and material evidence has been 
presented to reopen a claim, which pertain here, have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in April 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with an upper respiratory infection in November 
1976.  A February 1983 service medical record stated that an 
x-ray of the left ankle was interpreted as showing no 
abnormalities.  Some swelling of the ankle was noted, which 
was reported to be consistent with a sprain from an inversion 
injury.  A June 1984 service medical record reported 
complaints associated with the veteran's left elbow.  No 
diagnosis was noted.  A December 1993 service medical record 
reflected complaints of stiffness in the left arm and pain in 
the left deltoid.  The assessment was left shoulder pain of 
unknown etiology.  A December 1994 consultation note 
indicated that the veteran was being evaluated for left upper 
extremity numbness.  The physician noted that the most likely 
etiology would be secondary to a transient ischemic event in 
the right cerebrum.  Service medical records do not document 
any other complaints, findings or treatment related to the 
disorders at issue.

VA treatment notes from August 1995 to September 1997 do not 
reflect complaints, findings or treatment associated with the 
claimed disorders.

A February 1997 Persian Gulf War examination report noted a 
diagnosis of chronic bronchitis.  In addition, the physician 
noted that the veteran complained of shortness of breath and 
multiple arthralgias.

A May 1998 VA examination report noted that the veteran 
reported a history of bronchitis in the last four years, 
after he returned from Saudi Arabia.  The examiner noted a 
diagnosis of chronic bronchitis, but did not offer any 
comments as to the etiology of this disorder.

A March 1999 rating decision denied service connection for 
multiple arthralgias on the basis that there was no clinical 
evidence of any disorder involving multiple arthralgias.  
Likewise, the March 1999 decision denied service connection 
for a disorder manifested by memory loss, emotional 
outbursts, anger, crying fits, nightmares, depression and 
sleep disorder, as there was no clinical evidence of such a 
disorder, which could be related to service.  Finally, the 
March 1999 decision denied service connection for chronic 
bronchitis on the basis that there was no evidence of record 
linking such disorder to service.

A November 1998 private treatment report noted a diagnosis of 
obstructive sleep apnea syndrome.  There were no comments 
regarding the etiology of the veteran's diagnosis.

VA treatment notes from 1998 and from September 2002 through 
September 2003 do not reflect treatment for any of the 
complaints associated with the veteran's claims.

III.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in March 1999.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

IV.  Analysis

Because the RO previously denied the veteran's claim of 
service connection for the veteran's claims in March 1999, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's March 1999 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records, VA treatment notes dated 
from August 1995 to September 1997, a February 1997 Persian 
Gulf War examination report and a February 1998 VA 
examination report.  The March 1999 rating decision denied 
service connection for multiple arthralgias on the basis that 
there was no clinical evidence of any disorder involving 
multiple arthralgias.  Likewise, the March 1999 decision 
denied service connection for a disorder manifested by memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorder, as there was no clinical 
evidence of such a disorder that could be related to service.  
Finally, the March 1999 decision denied service connection 
for chronic bronchitis on the basis that there was no 
evidence of record linking such disorder to service.  
Evidence submitted with the current claim includes a November 
1998 private treatment note.

With regard to the veteran's claims for service connection 
for multiple arthralgias and chronic bronchitis, there has 
been no evidence submitted with the current claim addressing 
either of these disorders.  In the absence of any new 
evidence, the Board finds that new and material evidence to 
reopen claims for service connection for multiple arthralgias 
and chronic bronchitis has not been submitted.

Evidence now of record reflects that the veteran has a 
current diagnosis of obstructive sleep apnea.  However, the 
Board notes that while the evidence indicates the presence of 
a current disability, what was also lacking at the time of 
the previous decision, and is still lacking now, is evidence 
of a nexus between a current disability and service.  The 
treatment record reporting the veteran's diagnosis initially 
documented many years after service does not further the 
veteran's current claim, nor enhance his chances of 
establishing a claim based on all the evidence of record.  
Accordingly, the Board finds that new and material evidence 
has not been submitted and the veteran's claim for service 
connection for a neuropsychiatric disorder claimed as memory 
loss, emotional outbursts, anger, crying fits, nightmares, 
depression and sleep disorders is not reopened.


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for multiple 
arthralgias, to include bilateral ankle, bilateral shoulder, 
left forearm, and left elbow pain is not reopened.

New and material evidence having not been presented, the 
claim for entitlement to service connection for a 
neuropsychiatric disorder claimed as memory loss, emotional 
outbursts, anger, crying fits, nightmares, depression and 
sleep disorders is not reopened.


New and material evidence having not been presented, the 
claim for entitlement to service connection for chronic 
bronchitis, claimed as a chronic cough and shortness of 
breath, is not reopened.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



